Title: To Thomas Jefferson from Robert Smith, 20 July 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Navy Dept. 20 July 1804.
               
               The death of Mr. Enoch S. Lane First Lieutenant of Marines has occasioned a vacancy in that corps. I beg leave to suggest the propriety of filling up the vacancy and at the same time to present for your consideration Mr. Love who has been recommended in such a manner as to induce a belief that he will do credit to the Appointment.—
               With high respect I am Sir yr. ob Servt.
               
                  
                     Rt Smith
                  
               
            